UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6259


LARRY KEITH GREEN, a/k/a Said Abdullah Hakim,

                      Plaintiff – Appellant,

          v.

MICHAEL   T.   BELL;   SANDRA  F.   THOMAS;   PAUL   TAYLOR;
CORRECTIONAL     OFFICER    O'NEAL;    GEORGE     KENWORTHY,
Superintendent,

                      Defendants – Appellees,

          and

THEODIS BECK,

                      Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:10-ct-03003-D)


Submitted:   May 26, 2011                      Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Keith Green, Appellant Pro Se. Oliver Gray Wheeler, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Larry Keith Green seeks to appeal the dismissal of one

defendant in his 42 U.S.C. § 1983 (2006) suit.                       This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory         and   collateral        orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order Green

seeks   to    appeal   is    neither   a       final   order   nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                            DISMISSED




                                           3